DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 8, 2022 has been entered.
 
Response to Amendment
Claims 1 and 13 have been amended changing the scope and contents of the claim. 
Claim 19 has been newly added.
Claims 2 and 4 have been cancelled.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 (and similarly claim 13) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

	Claim Objections
Claim 1 objected to because of the following informalities:  
Claim 1, the last line states, “and he deep region” should read “and the deep region”
Claim 13, the last line states, “and he deep region” should read “and the deep region”
Claim 19, line 3, “the display region is independently visually recognizable even irradiation of the light attenuates as the distance to the first surface of the object increases” and it seems a word may be missing between ‘even’ and ‘irradiation’ potentially ‘as’ or ‘though’
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-10, 13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ge Healthcare: "EchoPAC Software Only v201", 1 March 2015 (2015-03-01), XP055451274, Retrieved from the IFW on 2021-07-20, and further in view of a machine translation of KR 20140140028 to Clingman (hereinafter KR ‘028) and further in view of a machine translation of JP 2014530686 (hereinafter JP ‘686).
Regarding independent claim 1, GE Healthcare discloses a display control apparatus that performs rendering on volume data generated based on a signal (Page 2, left column, “The EchoPAC Software provides basis and advanced viewing and quantitative analysis capabilities for 2D and multi-dimensional ultrasound parametric images;” page 3, right column, “automatic display of volume renderings and 2D cut planes from standard views”) comprising:
a first unit configured to obtain positional information of a first surface of the object (page 3, right column, “4D data cropping – flexible tool for standard or dynamic cropping 4D data using up to six different crop planes – each crop plane can be moved without any restrictions;” in order to know how far you move the crop plane(s), it is inherent to know the initial positional information; it should be noted that crop planes are construed as object surfaces);
a second unit configured to set a region inside the object between a second surface located at a first distance from the first surface of the object and a third surface located at a second distance from the first surface of the object (page 3, right column, “4D data cropping - flexible tool for standard or dynamic cropping 4D data using up to six different crop planes – each crop plane can be moved without any restrictions;” as the crop planes are adjusted, it is obvious that the altered data is that which would want to be viewed using the software. Thus, the crop planes are moved within the 4D data set, where both crop planes are inherently located at a distance (or varying distances) so that the data set left is that which is to be viewed (display region).) , and set a surface vicinity region located from the first surface of the object to the second surface located at the first distance (page 4, “multi-slice – 5, 7, 9 and 12 slice available in a combination of short-axis and long-axis views extracted from the 4D volume dataset;” difference slice counts affect the thickness of slices, leaving one surface vicinity region being from the first surface on the top of the slice, to the second surface at the bottom of the slice (one deep to the other); surface vicinity is being read here as slice thickness (i.e. how close surfaces are to one another)) and set a deep region away from the third surface located at the second distance based on the first surface of the object (page 4, “multi-slice – 5, 7, 9 and 12 slice available in a combination of short-axis and long-axis views extracted from the 4D volume dataset;” multiple slices allow for various surfaces to be formed, as well as being at various depths); and
a third unit configured to perform the rendering of the volume data in a manner that the display region is more emphasized than the surface vicinity region and the deep region (page 3, ”automatic display of volume renderings and 2D cut planes from standard views” and “4d data cropping – flexible tool for standard or dynamic cropping 4D data using up to six different crop planes;” and “depth render - volume visualization where the color hue changes according to the distance into the image”;” page 5, right column, “tissue priority;” between cropping the region down to one that the user would like to view, and identifying a display region through tissue priority, the region to be displayed and the region not to be displayed can be discriminated against; the GE system has the ability to prioritize the display region over other areas within the volume by both color, location, and priority. Thus, if the display region is different than the surface vicinity revion and the deep region, it will be differentiated).
GE Healthcare fails to explicitly state as further recited, however KR ‘028 discloses wherein the signal is obtained by receiving a photoacoustic wave generated by an object irradiated with light (page 1, “The present invention relates generally to the field of medical imaging, and more particularly to a system for photoacoustic imaging;” page 4, “The computing subsystem 128 includes, among other things, one or more computing components for photoacoustic control and analysis. In an embodiment, through sampling of the transducers in the probe 102, the device 100 can detect the stimulation caused by the pulsed light sources 130,131 (i.e. photoacoustic return signal)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of KR ‘028 in order to better understand spatialy parameters using photoacoustic imaging (abstract).
GE Healthcare and KR ‘028 in the combination fail to explicitly disclose as further recited. However, JP ‘686 discloses wherein the third unit performs the rendering of the volume data in a manner that an opacity of the display region is set to be higher than an opacity of the surface vicinity region and the deep region, or a transparency of the display region is set to be lower than a transparency of the surface vicinity region and he deep region (page 17, “for the clinician to allow changing the color or certain tissue property types increase or decrease the brightness , for example , by using a region of interest different display parameters, for example high contrast color and/or brightness , so that it can be displayed in a darker opacity , or equal to a particular image feature so as to fade from view, it is possible to configure the Ul25.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of JP ‘686 in order to evaluate the impact of treatment for varying kidney illnesses (page 1).
Regarding dependent claim 5, the rejection of claim 1 is incorporated herein. Additionally, GE Healthcare in the combination further discloses wherein the third unit performs the rendering of the volume data without setting the region except for the display region as a rendering target (page 3, right column, “4D views … - display of volume renderings;”… “4D data cropping – flexible tool for standard or dynamic cropping 4D data using up to six different crop planes;” the data set provided can be cropped for the data display without setting a region prior).
Regarding dependent claim 6, the rejection of claim 1 is incorporated herein. Additionally, GE Healthcare in the combination further discloses wherein the first distance is not 0, and the second distance is higher than the first distance (page 3, right column, “4D data cropping – each crop plane can be moved without any restrictions”).
Regarding dependent claim 7, the rejection of claim 1 is incorporated herein. Additionally, GE Healthcare in the combination further discloses wherein the first unit obtains positional information of the first surface of the object based on the volume data (page 3, right column, “4D data cropping – flexible tool for standard or dynamic cropping 4D data using up to six different crop planes – each crop plane can be moved without any restrictions;” in order to know how far you move something, it is inherent and necessitated to know the initial positional information).
Regarding dependent claim 8, GE Healthcare in the combination further discloses wherein the first unit applies a smoothing filter to the volume data and generates the smoothed volume data (page 4, “4D clarity – spatial filtering algorithm for noise reduction and smoothing both in 4D and in extracted 2D slices”) and obtains the positional information of the surface of the object (page 3, right column, “4D data cropping – flexible tool for standard or dynamic cropping 4D data using up to six different crop planes – each crop plane can be moved without any restrictions;” in order to know how far you move something, it is inherent and necessitated to know the initial positional information).
KR ‘028 in the combination further discloses defines a surface where a variation in image values of the smoothed volume data is within a predetermined range as the first surface of the object (page 57, “The rendered map can be masked with the slide and co-registered with the ultrasound image… The upper and lower color map limits may be determined by calculating a statistical function of the numerical values of the pixels of the region of interest (s).””).
Regarding dependent claim 9, the rejection of claim 1 is incorporated herein. Additionally, GE Healthcare in the combination further discloses wherein the second unit (page 2, right column, “the EchoPAC Software provices basic and advanced viewing and quantitative analysis capabilities;” thus within this one software set, there are multiple units able to perform the variety of processes) sets the display region defined by the second distance (page 3, right column, “4D data cropping – flexible tool for standard or dynamic cropping 4D data using up to six different crop planes – each crop plane can be moved without any restrictions;” the data set which remains after being adjusted by the crop planes is construed as the display region defined by the distance (in which distance is the crop plane movement)) determined based on an instruction of a user (page 2, right column, “Measurements and analysis – user-assignable parameters”).	
Regarding dependent claim 10, the rejection of claim 1 is incorporated herein. Additionally, KR ‘028 in the combination discloses a fourth unit configured to obtain light fluence distribution information inside the object of the light with which the object is irradiated (Page 40, “measured fluence distribution curves can be used as a method of compensation.”), wherein the second unit sets a region between the surface located at the first distance from the surface of the object and the surface located at the second distance from the surface of the object also corresponding to a region where light fluences are higher than a predetermined threshold as the display region based on the light fluence distribution information (Page 57, “The determination of the reference level may use specific mathematical properties of the numerical values of the parametric map within the region of interest. The specific mathematical properties for determining the reference level may be, for example, the average of the numerical values of the pixels within the region of interest or fixed constant. The specific mathematical characteristic for determining the reference level may also be a statistical function such as standard deviation, histogram, maximum value, minimum value, median value, maximum value-minimum value / 2, ratio above threshold value, kurtosis, Webber, local, or RMS contrast… The rendered map can be masked with the slide and co-registered with the ultrasound image… The upper and lower color map limits may be determined by calculating a statistical function of the numerical values of the pixels of the region of interest (s).”).
Regarding independent claim 13, the references and analysis of claim 1 apply directly. Also, GE Healthcare in the combination further discloses a display method of performing rendering on volume data (page 2, left column, “the EchoPAC Application is a comprehensive clinical software package for viewing, analysing and reporting of multi-dimensional… images”).
Regarding dependent claim 16, the rejection of claim 13 is incorporated herein. Additionally, GE Healthcare in the combination further discloses a non-transitory storage medium that stores a program for causing a computer to execute the display method according to claim 13 (see claim 13, Page 2, left column, “The EchoPAC Software provides basis and advanced viewing and quantitative analysis capabilities for 2D and multi-dimensional ultrasound parametric images”).
Regarding dependent claim 19, the rejection of claim 1 is incorporated herein. Additionally, JP ‘686 in the combination further discloses wherein the opacity of the display region is set higher or the transparency is set lower than the surface vicinity region and the deep region such that the display region is independently visually recognizable (page 17, “for the clinician to allow changing the color or certain tissue property types increase or decrease the brightness , for example , by using a region of interest different display parameters, for example high contrast color and/or brightness , so that it can be displayed in a darker opacity , or equal to a particular image feature so as to fade from view, it is possible to configure the Ul25.”) even irradiation of the light attenuates as the distance to the first surface of the object increases (this is a known fact of light attenuation, the deeper (or further a light travels through a medium), the more light attenuates.).


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over GE Healthcare further in view of KR ‘028 and further in view of JP ‘686 as applied to claim 1, and further in view of a machine translation of DE 19955690 to Siemens Corporate Research Inc (hereinafter DE ‘690).
Regarding dependent claim 3, the rejection of claim 1 is incorporated herein. Additionally, GE Healthcare, KR ‘028 and JP ‘686 in the combination as a whole fails to explicitly disclose wherein the third unit performs the rendering in a manner that the display region and the region except for the display region are set to have mutually exclusive transparencies or opacities. However, GE Healthcare discloses methods of image post processing, which includes post processing such as tissue priority (page 5) and JP ‘686 discloses methods of altering the display properties of the image (page 17) however not explicitly that the transparencies or opacities are mutually exclusive.
DE ‘690 discloses wherein the third unit performs the rendering in a manner that the display region and the region except for the display region are set to have mutually exclusive transparencies or opacities (paragraph 0015, “on a volume display for controlling the opacity values during the volume display and the segmentation in the visualization of three-dimensional (3D) images;” paragraph 0034, “the settings for the opacity being selected so that the body vessel 88 is visible in the 3D representation of the body vessel 88”). Further, DE ‘690 states, “The 3D graphics system has a display that has elements that are segmented and has a selector system that enables specific features to be identified. This allows a user to concentrate on specific features. The selection of volume elements is made on the basis of a comparison with defined threshold levels that relate to opacity (abstract)” which implies that allowing one to focus on a specific object of interest, can be performed through adjusting the opacities.
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of DE ‘690 in order to allow a user to concentrate on specific features within a volume (abstract).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
JP 4421016 B2 discloses methods of generating a composite volume rendered image from multiple sources

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Courtney J. Nelson whose telephone number is (571)272-3956.  The examiner can normally be reached on Monday - Friday 8:00 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/COURTNEY JOAN NELSON/Examiner, Art Unit 2668 

/VU LE/Supervisory Patent Examiner, Art Unit 2668